Appeal from an amended order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered November 9, 2004. The amended order granted plaintiffs motion for summary judgment determining that a restrictive covenant is unenforceable and permanently enjoining defendant from enforcing or attempting to enforce the restrictive covenant.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on January 24, 2006, and filed in the Monroe County Clerk’s Office on January 27, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Pigott, Jr., P.J., Scudder, Kehoe, Pine and Hayes, JJ.